IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50193


UNITED STATES OF AMERICA
                    Plaintiff - Appellee

v

FREDERICK LEON DEAN; JIMMIE LEE PARKER
                    Defendants - Appellants

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-99-CR-49-2
                           August 1, 2001

Before KING, Chief Judge, and BARKSDALE, Circuit Judges
and NOWLIN,* District Judge.

PER CURIAM:**

     Defendants-Appellants appeal their jury convictions of

aiding and abetting distribution of cocaine base.   They argue

that certain out-of-court statements were improperly admitted

into evidence, that the evidence is insufficient to support

Appellant Dean’s conviction, and that cumulative error deprived

Appellant Parker of a fair trial.   Having considered the oral

arguments, the briefs, and the pertinent parts of the record, we

find no reversible error.


     *
     Chief Judge of the Western District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     For the above-stated reasons, Defendants’-Appellants’

convictions and sentences are AFFIRMED.